In The

                              Court of Appeals
                  Ninth District of Texas at Beaumont
                        _____________________ _____

                               09-16-00441-CR
                        __________________________

                         Dennie Thurman Howell Jr
                                      v.
                              The State of Texas
  _________________________________________________________________

                  On Appeal from the 253rd District Court
                           Liberty County, Texas
                          Trial Cause No. CR32593
  _________________________________________________________________

                                   ORDER
      The clerk’s record in the above styled and numbered cause was filed

January 18, 2017, and the reporter’s record was filed April 17, 2017. On June

16, 2017, the Court granted an extension of time to file the brief. Although the

brief of the appellant was due to be filed Monday, July 17, 2017, the brief has

not been filed. On July 18, 2017, the appellant’s court-appointed attorney,

Steven Greenlee, was notified that neither the brief of the appellant nor a

motion for extension of time to file the brief has been filed. The appellant

counsel’s response to the late brief notice was due on July 28, 2017, but no

response was filed.
                                       1
      We abate the appeal and remand the case to the trial court to conduct a

hearing at which a representative of the State, counsel for the appellant, and the

appellant shall be present in person. See Tex. R. App. P. 38.8(b)(3). If the

appellant is not incarcerated, but fails to appear at the hearing after having been

notified to do so, or after reasonable attempts to notify him have been made,

then the trial court may enter a finding that appellant no longer desires to

pursue the appeal and send said finding to this Court. See Tex. R. App. P.

38.8(b)(4). If the appellant is present for the hearing, we direct the trial court

to determine whether or not appellant desires to pursue his appeal. If appellant

desires to pursue his appeal, we direct the trial court to determine why the brief

of the appellant has not been filed, why appellant’s counsel has not responded

to late notices from this Court, and whether good cause exists for appointed

counsel, Steven Greenlee, to be relieved of his duties as appellate counsel and

replaced by substitute counsel. See Tex. Code Crim. Proc. Ann. art. 26.04(j)(2)

(West Supp. 2016). If the trial court determines that good cause exists to

relieve appointed counsel of his duties, we direct the trial court to appoint

substitute counsel.

      The record of the hearing, including any orders and findings of the trial

court judge, shall be sent to the appellate court for filing. The court reporter’s




                                        2
record of the hearing and the clerk’s record containing the recommendations of

the trial court judge are to be filed on or before October 16, 2017.

      ORDER ENTERED September 26, 2017.

                                                  PER CURIAM

Before McKeithen, C.J., Kreger, and Johnson, JJ.




                                        3